Exhibit 12 FPIC Insurance Group, Inc. Ratio of Earnings to Fixed Charges For the Quarter Ended For the Six Months Ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Interest expense on long-term debt $ 931 1,112 $ 1,996 2,200 Estimated interest within rental expense related to operating leases 82 99 164 192 Other interest expense and capitalized expenses related to indebtedness 30 26 56 43 Total fixed charges $ 1,043 1,237 $ 2,216 2,435 Income from continuing operations before income taxes $ 15,362 15,218 $ 31,239 42,436 Plus fixed charges 1,043 1,237 2,216 2,435 Earnings $ 16,405 16,455 $ 33,455 44,871 Ratio of earnings to fixed charges (1),(2) 15.73 13.30 15.10 18.43 (1) We have authority to issue up to 50,000,000 shares of preferred stock; however, there are currently no preferred shares outstanding and we do not have any preferred stock dividend obligations.Therefore, the ratio of earnings to fixed charges and preferred stock dividends is equal to the ratio earnings to fixed charges and is not disclosed separately. (2) For the purposes of this computation, earnings consist of income from continuing operations before income taxes plus fixed charges.Fixed charges consist of interest expense, capitalized expenses related to indebtedness, finance charges in the form of interest on funds withheld under a reinsurance agreement, and an estimate of the interest within rental expense.
